DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/18/2022 has been entered. Claims 2-26 remain pending in the application.

Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed  02/18/2022, with respect to the rejection(s) of claim(s) 2-25 and claim 26,  have been fully considered and but are not persuasive. Applicant argues that Martin does not teach “the predetermined threshold is based at least in part upon a speed of the aircraft and a vortex magnitude deemed too great for the aircraft to traverse”, however examiner disagrees. Matins [0018] teaches “The wake vortex problem is complex precisely because a large number of parameters are involved. Setting aside various operational scenarios, the problem involves parameters introduced by vortex-generating aircraft, by vortex-encountering aircraft, and by the intervening atmosphere. The vortex is initially characterized by parameters of the vortex-generating aircraft including weight, wingspan, speed, flap and spoiler settings, proximity to the ground, engine thrust, lift distribution, etc. The encounter (safe or hazardous) is characterized by parameters of the following aircraft including speed, wingspan, roll control authority, phase of flight, etc.”. Therefore, Martins teaches that the safety of the encounter is based on the vortex created and the airspeed of the aircraft which would encounter the vortex. Martins takes 3 factors in account to determine if the encounter would be safe or hazardous, 1) vortex created by leading aircraft 2) parameters such as size and speed of the trailing aircraft, and 3) environmental Determination of a safe threshold for aircraft wake turbulence in real time may lead not only to better capacity and utilization of airport infrastructure but also to improved safety”. 

 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving module configured to receive”, “a routing module for predicting”, and “an advisory module configured to provide a display”, in claim 10. See also claims 11-20 dependent on claim 10. The receiving module, routing module and advisory module are understood as “at least one processor and memory” [0015] of the instant specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 2, 4, 5, 7, 8-11, 13, 14, 17, and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meserole et al. (US 20080035784 A1), hereinafter Meserole, in view of Martin (US 20080035784 A1).

Regarding claim 26, Meserole teaches a method of updating flight calculations (Fig. 1), the method comprising: 
	automatically collecting aircraft traffic information including at least one of aircraft position ([0024] and Fig.1; 104 “Location”), type ([0024] and Fig.1; 104 “AC type”), speed ([0024] “air speed”), mass ([0024] and Fig.1; 104 “AC type”) , or mass category from at least one of a network of aircraft operating in a nearby region or a ground station (Fig. 2 and [0035] “The system 200 may include a plurality of ground-based sensors” and [0037] “The airborne sensors may also include sensors 212 on other aircraft 214 to provide information or data that may be used in detecting and predicting wake vortex location, intensity and movement”); 
	automatically collecting real-time weather data (Fig. 1; 102; 104; 106; [0025] “The space based sensor data may include among other information, weather conditions and patterns”, [0022] “data that may be collected may include, but is not necessarily limited to wind velocity, wind direction, wind profiles, barometric pressure, humidity”); 
	predicting at least one vortex with a vortex magnitude to be encountered by the current flight path (Fig. 1; 110 and [0027] “vortex current location and intensity may be determined and vortex movement may be predicted”) based on the automatically collected aircraft traffic information ([0026] “System state data may also include amount of air traffic congestion, measured in traffic volume and delays”) and the automatically collected real-time weather data ([0026] “The system state data may include … wind and weather parameters that may affect movement and dissipation of wake vortexes”); 
	
and 
	automatically initiating at least one of an advisory alert on a system of the aircraft or displaying, on an aircraft flight display, a suggested alternative flight path if the vortex magnitude satisfies the predetermined threshold ([0031] “predicts the future positions of aircraft and then optimally determines changes to the aircraft flight paths necessary to maintain a mandatory minimum separation”. Fig. 1; 116 and [0034] “the wake vortex information or visualization may be used to adjust separation between aircraft and increase the frequency of takeoffs and landings. The visualization may be an overlay on a radar screen or other display”).


	determine if the vortex magnitude satisfies the predetermined threshold based on the comparing to indicate the vortex magnitude interferes with the current flight path;

	Martin teaches comparing the vortex magnitude to a predetermined threshold for the aircraft, wherein the predetermined threshold is based at least in part upon a speed of the aircraft and a vortex magnitude deemed too great for the aircraft to traverse ([0018] “The vortex is initially characterized by parameters of the vortex-generating aircraft including weight, wingspan, speed, flap and spoiler settings, proximity to the ground, engine thrust, lift distribution, etc”. The encounter (safe or hazardous) is characterized by parameters of the following aircraft including speed, wingspan, roll control authority, phase of flight, etc. [0020] “determine in real time how long it takes for the wake turbulence from a leading aircraft to reduce to a safe threshold within the approach or departure corridor. Determination of a safe threshold for aircraft wake turbulence is relatively complex as different aircraft can tolerate different levels of turbulence.)
	determine if the vortex magnitude satisfies the predetermined threshold based on the comparing to indicate the vortex magnitude interferes with the current flight path ([0020] “determine in real time how long it takes for the wake turbulence from a leading aircraft to reduce to a safe threshold within the approach or departure corridor. Determination of a safe threshold for aircraft wake turbulence is relatively complex as different aircraft can tolerate different levels of turbulence);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have compared the vortex magnitude to thresholds for the aircraft as taught by (Martin [0020]).

Regarding claim 2, Meserole in view of Martin teaches the method of claim 26.
	Meserole further teaches wherein the predicting comprises utilizing, via a routing module, a 4D routing algorithm to identify if the aircraft will traverse the at least one vortex ([0027]= “vortex current location and intensity may be determined and vortex movement may be predicted”. [0031] “Vehicle deconfliction elements may include automation software that predicts the future positions of aircraft and then optimally determines changes to the aircraft flight paths necessary to maintain a mandatory minimum separation”).

	Regarding claim 4, Meserole in view of Martin teaches the method of claim 2.
	Meserole further teaches wherein the automatically collecting real-time weather data includes at least one of wind direction (Fig. 1; 102 “WIND DIRECTION”), turbulence levels, temperature ([0035] “air temperature”), or pressure (Fig. 1; 102 “WIND DIRECTION”) from at least one of the network of aircraft operating in the nearby region ([0038] “The sensors 212 on another aircraft 214 may measure or collect similar data”), sensors on the aircraft ([0036] “airborne sensors 206”), or the ground station ([0035] “The system 200 may include a plurality of ground-based sensors”).

Regarding claim 5, Meserole in view of Martin teaches the method of claim 4.
	Meserole further teaches wherein the 4D routing algorithm accounts for at least one of the vortex based on weather conditions or rate of dissipation of the vortex through turbulence ([0040] “The integration model 232 may determine the location, intensity and movement of the wake vortexes based on a combination of the data collected by the sensors and data from the wake vortex prediction model 231”. [0042] “The vortex model may receive ground-based and airborne-based sensor data 306 that may include aircraft state data, vortex location indicated by sensor measurements, vertical wind profiles, local weather data and other information that may be useful in predicting wake vortexes”).

Regarding claim 7, Meserole in view of Martin teaches the method of claim 26.
	Meserole further teaches wherein the displaying the suggested alternative flight path further comprises determining a new flight path to avoid the at least one vortex ([0034] “the wake vortex information or visualization may be used to adjust separation between aircraft and increase the frequency of takeoffs and landings”).

Regarding claim 8, Meserole in view of Martin teaches the method of claim 7.
	Meserole teaches wherein the new flight path is at a different altitude from the current flight path ([0031] “Vehicle deconfliction may also include an air traffic controller, who projects ahead based on the radar display and then gives "vectors" to pilots, for them to change course”. Altitude being a standard direction for a pilot to change course).

Regarding claim 9, Meserole in view of Martin teaches the method of claim 26 wherein the predicting. 	
	Meserole further teaches comparing, determining, and automatically initiating is performed by Air Traffic Control ([0031] “Vehicle deconfliction may also include an air traffic controller, who projects ahead based on the radar display and then gives "vectors" to pilots, for them to change course”).

Regarding claim 10, Meserole teaches a flight management system, comprising: 
(Fig.2;220 “The integration model 232 may determine the location, intensity and movement of the wake vortexes based on a combination of the data collected by the sensors and data from the wake vortex prediction model 231.”) configured to receive real-time weather data (Fig. 1; 102; 104; 106; [0025] “The space based sensor data may include among other information, weather conditions and patterns”, [0022] “data that may be collected may include, but is not necessarily limited to wind velocity, wind direction, wind profiles, barometric pressure, humidity”) and configured to receive aircraft traffic information including at least one of aircraft type ([0024] and Fig.1; 104 “AC type”), mass ([0024] and Fig.1; 104 “AC type”), or mass category from at least one of a network of aircraft operating in a nearby region or a ground station (Fig. 2 and [0035] “The system 200 may include a plurality of ground-based sensors” and [0037] “The airborne sensors may also include sensors 212 on other aircraft 214 to provide information or data that may be used in detecting and predicting wake vortex location, intensity and movement”); 
	a routing module (Fig.2;220 “The integration model 232 may determine the location, intensity and movement of the wake vortexes based on a combination of the data collected by the sensors and data from the wake vortex prediction model 231.”) for predicting at least one vortex with a vortex magnitude to be encountered by a current flight path of an aircraft based  (Fig. 1; 110 and [0027] “vortex current location and intensity may be determined and vortex movement may be predicted”) on the real-time weather data (Fig. 1; 106 “weather conditions” and the air traffic information (Fig. 1; 104 “AC type”); and 
	an advisory module (Fig.2;228 and [0039] “pilots on a flight deck display 228 of an aircraft”) configured to provide a display output based on the determining including at least one of an advisory alert on a system of the aircraft or displaying, on an aircraft flight display, a suggested alternative flight path ([0031] “predicts the future positions of aircraft and then optimally determines changes to the aircraft flight paths necessary to maintain a mandatory minimum separation”. Fig. 1; 116 and [0034] “the wake vortex information or visualization may be used to adjust separation between aircraft and increase the frequency of takeoffs and landings. The visualization may be an overlay on a radar screen or other display”).

	Meserole does not teach determining if the vortex magnitude satisfies a predetermined threshold, the predetermined threshold based upon a vortex magnitude deemed too great for the aircraft to traverse. 
	Martin teaches determining if the vortex magnitude satisfies a predetermined threshold, the predetermined threshold based upon a vortex magnitude deemed too great for the aircraft to traverse  ([0018] “The vortex is initially characterized by parameters of the vortex-generating aircraft including weight, wingspan, speed, flap and spoiler settings, proximity to the ground, engine thrust, lift distribution, etc”. The encounter (safe or hazardous) is characterized by parameters of the following aircraft including speed, wingspan, roll control authority, phase of flight, etc. [0020] “determine in real time how long it takes for the wake turbulence from a leading aircraft to reduce to a safe threshold within the approach or departure corridor. Determination of a safe threshold for aircraft wake turbulence is relatively complex as different aircraft can tolerate different levels of turbulence).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have compared the vortex magnitude to thresholds for the aircraft as taught by Martin in determining a safe flight path of Meserole. One of ordinary skill in the art would have been motivated to “to reduce aircraft separation times on arrival and departure” (Martin [0020]).


Regarding claim 11, Meserole in view of Martin teaches the flight management system of claim 10.
	Meserole further teaches wherein the aircraft traffic information further includes aircraft four-dimensional position ([0031] “predicts the future positions of aircraft”).

Regarding claim 13, Meserole in view of Martin teaches the flight management system of claim 10. 	
	Meserole further teaches wherein the receiving module is configured to receive the real-time weather data directly from the network of aircraft or from the ground station ([0035] “The system 200 may include a plurality of ground-based sensors. For example, there may be multi-spectral tracking sensors 202 to detect aircraft engine emissions, air pressure changes and the like to locate wake vortexes. The system may also include area weather sensors 204 to detect weather conditions”).

Regarding claim 14, Meserole in view of Martin teaches the flight management system of claim 10.
 	Meserole further teaches further comprising at least one sensor on the aircraft and wherein the receiving module is configured to receive the real- time weather data from at least one sensor on the aircraft (Fig. 4; 104 AIRBOURNE SENSOR DATA -> AMBIENT WIND VELOCITY. Fig. 2 and [0038] “The ground-based processing system 220 may receive the ground-based data and airborne-based data through an information management system 221 operating in conjunction with a telecommunications network 222 or other communications network”)).

Regarding claim 17, Meserole in view of Martin teaches the flight management system of claim 10.
([0027]= “vortex current location and intensity may be determined and vortex movement may be predicted”. [0031] “Vehicle deconfliction elements may include automation software that predicts the future positions of aircraft and then optimally determines changes to the aircraft flight paths necessary to maintain a mandatory minimum separation”).

Regarding claim 19, Meserole in view of Martin teaches the flight management system of claim 17.
	Meserole further teaches wherein the real-time weather data includes at least one of wind direction, turbulence levels, temperature, or pressure and the 4D routing algorithm accounts for at least one at least one of travel of the vortex based on weather conditions or rate of dissipation of the vortex through turbulence ([0022] “predict and display a location, intensity and movement of wake vortexes… data that may be collected may include, but is not necessarily limited to wind velocity, wind direction, wind profiles, barometric pressure, humidity, engine emissions, elevation of the airport and any other atmospheric or environmental data or information that may be used to detect and predict a location, intensity and movement of wake vortexes”).

Regarding claim 20, Meserole in view of Martin teaches the flight management system of claim 10.
	Meserole teaches wherein the displaying the suggested alternative flight path further comprises determining a new flight path ([0032] “optimally determines changes to the aircraft flight paths necessary to maintain a mandatory minimum separation”) or Strategic Lateral Offset Procedure.

Claim 21 is a method of optimizing a system of flights, the limitations are substantially similar to claim 26. Therefore claim 21 is rejected for the same reasons as claim 26.

Claim 22 is a method of optimizing a system of flights, the limitations are substantially similar to claim 9. Therefore claim 22 is rejected for the same reasons as claim 9. 

Regarding claim 23, Meserole in view of Martin teaches the method of claim 21.
	Meserole further teaches wherein the at least one aircraft includes a set of aircraft existing within the region (Fig. 2 and [0038] “The sensors 212 on another aircraft 214 may measure or collect similar data. The other aircraft 214 may include a prediction model 216 to compute or predict wake vortexes from data received from a ground station 218 or may receive the vortex predictions calculated or determined from a ground-based processing system 220.”).

Regarding claim 24, Meserole in view of Martin teaches the method of claim 21.
	Meserole further teaches wherein predicting at least one vortex is accomplished with a management system at air traffic control (Fig.2, Fig. 3a[0038] “Wake vortex predictions, analysis and other results may also be distributed to aircraft, air traffic services (ATS) facilities 224, and other users using the same information system 221 and telecommunications network 222. The network 222 may include elements for air-to-ground communication, air-to-air communication, communication with satellites 205, wireless and wire line communications”).

Regarding claim 25, Meserole in view of Martin teaches the method of claim 24.
	Meserole further teaches wherein the management system bidirectionally communicates with a set of aircraft within the region ([0038] “receive the vortex predictions calculated or determined from a ground-based processing system 220. The ground-based processing system 220 may receive the ground-based data and airborne-based data through an information management system 221 operating in conjunction with a telecommunications network 222 or other communications network”).

Claim 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meserole in view of Martin and Cabot et al. (US 6177888 B1), hereinafter Cabot.

Regarding claim 3, Meserole in view of Martin teaches the method of claim 2. 
	Meserole does not explicitly teach wherein the advisory alert indicates a time of traversal.

	Cabot teaches wherein the advisory alert indicates a time of traversal. (Fig. 5; 78->88, and Col. 9, ll. 1-4 “Furthermore, a closure rate is determined at 76 based on differentiated distance to the wake volume. Then, based on the distance to the wake and the closure rate, a time to closure with the wake volume is calculated at 78”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a wake warning system as taught by Cabot in determining a safe flight path of Meserole. One of ordinary skill in the art would have been motivated for “a wake turbulence warning and caution system and method for an aircraft that alerts a crew member to a potential conflict with the wake of another aircraft only when the system determines that intersection of the aircraft with the wake is about to occur within a predetermined amount of time” (Cabot Col. 1. ll. 55-60).

Regarding claim 18, Meserole in view of Martin teaches the flight management system of claim 17.
([0039 “movement of the wake vortexes relative to any geographical landmarks and other aircraft may be presented to air traffic controllers at the ATS facilities 224, may be presented to pilots on a flight deck display 228 of an aircraft”).

	Meserole does not teach further comprising a cockpit display and wherein the advisory alert indicates a time of traversal on the cockpit display.
	Cabot teaches further comprising a cockpit display and wherein the advisory alert indicates a time of traversal on the cockpit display (Fig. 5; 78->88, and Col. 9, ll. 1-4 “Furthermore, a closure rate is determined at 76 based on differentiated distance to the wake volume. Then, based on the distance to the wake and the closure rate, a time to closure with the wake volume is calculated at 78”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a wake warning system as taught by Cabot in determining a safe flight path of Meserole. One of ordinary skill in the art would have been motivated for “a wake turbulence warning and caution system and method for an aircraft that alerts a crew member to a potential conflict with the wake of another aircraft only when the system determines that intersection of the aircraft with the wake is about to occur within a predetermined amount of time” (Cabot Col. 1. ll. 55-60).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meserole in view of Martin and FlightCrewGuide (Flight Crew Guide cockpit reference codex, “Strategic Lateral Offset Procedures (SLOP)” [online] date: June 04 2018; retrieved 04/07/2021).

Regarding claim 6, Meserole in view of Martin teaches the method of claim 1.
([0032] “optimally determines changes to the aircraft flight paths necessary to maintain a mandatory minimum separation”. 

	Meserole does not teach the suggested alternative flight path further comprises determining a Strategic Lateral Offset Procedure.

	FlightCrewGuide teaches the suggested alternative flight path further comprises determining a Strategic Lateral Offset Procedure (Note 2 - “The strategic lateral offset procedure has been designed to include offsets to mitigate the effects of wake turbulence of preceding aircraft. If wake turbulence needs to be avoided, one of the three available options (centre line, 1.85 km (1 NM) or 3.7 km (2 NM) right offset) may be used”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a Strategic Lateral Offset Procedure to avoid wake turbulence as taught by FlightCrewGuide in determining a safe flight path of Meserole. One of ordinary skill in the art would have been motivated for a known method to avoid wake turbulence where “Pilots are not required to inform ATC that a strategic lateral offset is being applied” (FlightCrewGuide Note 3).
 
	

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meserole in view of Martin and Bosworth (US 2019/0228665 A1).

Regarding claim 12, Meserole in view of Martin teaches the flight management system of claim 10.
	
	Meserole does not teach wherein the nearby region is within 100 miles of the current flight path.
	Bosworth teaches wherein the nearby region is within 100 miles of the current flight path ([0003] “air traffic controllers are responsible for the separation and efficient movement of aircraft operating on the taxiways and runways of the airport as well as in the airspace near the airport, such as within 5 to 10 miles of the airport”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to used a region within 100 miles of the flight path as taught by Bosworth in determining a safe flight path of Meserole. One of ordinary skill in the art would have been motivated “prevent collisions as well as to organize and expedite the flow of air traffic by providing information and other support to pilots”(Bosworth [0002]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meserole in view of Martin and Batla et al.  (US 2016/0217694 A1), hereinafter Batla.

Regarding claim 15, Meserole in view of Martin teaches the flight management system of claim 10. 	
	Meserole does not teach wherein the real-time weather data is weighted based on at least one of time, distance, or regional effect.
([0054] “UAV platform 230 may calculate the flight path based on the capability information associated with UAV 220 and the weather information provided by the weighted real time information”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a region within 100 miles of the flight path as taught by Bosworth in determining a safe flight path of Meserole. One of ordinary skill in the art would have been motivated to allow for greater weights to be placed on various information to achieve greater accuracy (Batla [0011]).
	
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meserole in view of Martin and Koduru et al.  (US 20180247542 A1), hereinafter Koduru.

Regarding claim 16, Meserole in view of Martin teaches the flight management system of claim 10.

	Meserole does not teach wherein the receiving module is further configured to automatically query for the real-time weather data.
	
	Koduru teaches wherein the receiving module is further configured to automatically query for the [[real-time]] weather data ([0028] “The producer domain 220 of the ground data center 102 further includes a weather data retrieval element 222. The functionality of the weather data retrieval element 222 is to retrieve the critical weather information as requested by a consumer aircraft. Upon a request from a consumer aircraft 110, the weather data retrieval element 222 runs a query in the geo-spatially resolved weather data storage 224”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automatically query the weather data as taught by Koduru in retrieving the real time weather data of Meserole. One of ordinary skill in the art would have been motivated to use a known method of retrieving data to yield predictable results of obtaining the correct data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 10876857 B1) discloses determining vortex magnitude and a wake vortex position based on environmental factors.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668